CRIST, Judge.
This is a civil contempt action. Father sought to hold mother in contempt of a *634prior order with respect to visitation and temporary custody of their minor children. The trial court held mother in contempt.
We understand why mother filed the appeal since the civil contempt order was in the nature of a criminal contempt order. However, a civil contempt order is not a final judgment for purposes of appeal until the order is enforced. Niehoff v. Forney, 692 S.W.2d 635, 636 (Mo.App.1985).
Appeal dismissed.
CRANDALL, P.J., and KAROHL, J., concur.